                             IN THE UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF ARKANSAS
                                      HARRISON DIVISION

MELISSA J. DORSEY-MINTON                                                                         PLAINTIFF


         v.                                      CIVIL NO. 18-3060


ANDREW M. SAUL, 1 Commissioner
Social Security Administration                                                                   DEFENDANT

                                         MEMORANDUM OPINION

         Plaintiff, Melissa J. Dorsey-Minton, brings this action pursuant to 42 U.S.C. § 405(g),

seeking judicial review of a decision of the Commissioner of the Social Security

Administration (Commissioner) denying her claims for a period of disability and disability

insurance benefits (DIB) and supplemental security income (SSI) benefits under the

provisions of Titles II and XVI of the Social Security Act (Act). In this judicial review, the

Court must determine whether there is substantial evidence in the administrative record to

support the Commissioner's decision. See 42 U.S.C. § 405(g).

         Plaintiff protectively filed her current applications for DIB and SSI on December 1,

2015, and December 4, 2015, respectively, alleging an inability to work since November 15,

2014, due to migraines and depression. (Tr. 193, 347, 349). An administrative hearing was

held on December 2, 2016, at which Plaintiff appeared with counsel and testified. (Tr. 123-

156).




1 Andrew M. Saul, has been appointed to serve as Commissioner of Social Security, and is substituted as Defendant,

pursuant to Rule 25(d)(1) of the Federal Rules of Civil Procedure.




                                                             1
       By written decision dated September 19, 2017, the ALJ found that during the relevant

time period, Plaintiff had an impairment or combination of impairments that were severe.

(Tr. 13).   Specifically, the ALJ found Plaintiff had the following severe impairments:

migraine headaches and essential hypertension. However, after reviewing all of the evidence

presented, the ALJ determined that Plaintiff’s impairments did not meet or equal the level of

severity of any impairment listed in the Listing of Impairments found in Appendix I, Subpart

P, Regulation No. 4. (Tr. 15). The ALJ found Plaintiff retained the residual functional

capacity (RFC) to:

       perform a full range of medium work as defined in 20 CFR 404.1567(c) and
       416.967(c).

(Tr. 16). With the help of a vocational expert, the ALJ determined Plaintiff could perform

her past relevant work as a waitress. (Tr. 19). In the alternative, the ALJ, with the use of the

Medical-Vocational Guidelines (Grids), found Plaintiff was not disabled. (Tr. 21).

       Plaintiff then requested a review of the hearing decision by the Appeals Council,

which after reviewing additional evidence submitted by Plaintiff, denied that request on April

27, 2018. (Tr. 1-7). Subsequently, Plaintiff filed this action. (Doc. 1). This case is before

the undersigned pursuant to the consent of the parties. (Doc. 7). Both parties have filed

appeal briefs, and the case is now ready for decision. (Docs. 12, 13).

       This Court's role is to determine whether the Commissioner's findings are supported

by substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F.3d 576, 583

(8th Cir. 2002). Substantial evidence is less than a preponderance but it is enough that a

reasonable mind would find it adequate to support the Commissioner's decision. The ALJ's

decision must be affirmed if the record contains substantial evidence to support it. Edwards

v. Barnhart, 314 F.3d 964, 966 (8th Cir. 2003). As long as there is substantial evidence in the

                                               2
record that supports the Commissioner's decision, the Court may not reverse it simply

because substantial evidence exists in the record that would have supported a contrary

outcome, or because the Court would have decided the case differently. Haley v. Massanari,

258 F.3d 742, 747 (8th Cir. 2001). In other words, if after reviewing the record it is possible

to draw two inconsistent positions from the evidence and one of those positions represents

the findings of the ALJ, the decision of the ALJ must be affirmed. Young v. Apfel, 221 F.3d

1065, 1068 (8th Cir. 2000).

       The Court has reviewed the entire transcript and the parties’ briefs. For the reasons

stated in the ALJ’s well-reasoned opinion and the Government’s brief, the Court finds

Plaintiff’s arguments on appeal to be without merit and finds that the record as a whole

reflects substantial evidence to support the ALJ’s decision. Accordingly, the ALJ’s decision

is hereby summarily affirmed and Plaintiff’s Complaint is dismissed with prejudice. See

Sledge v. Astrue, No. 08-0089, 2008 WL 4816675 (W.D. Mo. Oct. 31, 2008) (summarily

affirming ALJ’s denial of disability benefits), aff’d, 364 Fed. Appx. 307 (8th Cir. 2010).

       DATED this 8th day of July 2019.




                                                    / Erin L. Wiedemann
                                                   /s
                                                   HON. ERIN L. WIEDEMANN
                                                   UNITED STATES MAGISTRATE JUDGE




                                               3
